Mr. Presiding Justice Adams delivered the opinion of the court. The declaration contains two counts. The negligence alleged in the first is that the defendant carelessly and negligently provided an insufficient and unsafe floor, and carelessly and negligently kept the same in an unsafe condition. The negligence alleged in the second is the taking up of the floor north of the engines, and failing to inform, caution and warn plaintiff thereof. Counsel for plaintiff in error claim that there could only be a recovery under the second count, if at all. We regard this contention unimportant, but can not sustain it. Taking up a part of the floor, leaving an insufficient and unsafe floor, would, as we think, warrant a recovery by one lawfully on the floor, without knowledge of its defective condition. It is contended that there was a want of ordinary care on the part of defendant in error, and that there was no negligence of plaintiff in error. ¡Neither contention can be sustained. The evidence is that on the morning before the accident, and also in the night next preceding the night of the accident, defendant in error bad walked between the north engine and the north wall, and that the flooring was there, and the lights in the room the same, and that he had no notice or knowledge of the removal of the flooring. The evidence shows also that he walked in the space in question in the discharge of his duty. He says he went there to get some cloth or waste to wipe the engine. Marsh, the stationary engineer, testified : “ He went around to the north of the engine to get some rags to wipe the engine with.” In Iroquois Furnace Co. v. McCrea, 91 Ill. App. 887, the plaintiff was a night watchman, and had been accustomed to walk over a dump pile of cinders at night, in removing cinders from the furnace to dump them at the edge of the dump pile, where there was a gradual slope from the top of the dump to the ground. The day previous to the accident the defendant removed cinders from the edge of the dump, leaving a sharp declivity,without notice to or knowledge of the plaintiff, by reason of which the plaintiff fell over the edge of the dump and was injured. Held, that the jury might reasonably find the defendant guilty of negligence. The present case is much stronger for defendant in error than was the case cited for the plaintiff. It is claimed that the damages are excessive. We can not say that the sum awarded is so grossly excessive as to indicate prejudice, partiality, passion, or undue sympathy with defendant in error, on the part of the jury, and the trial seems to have been fairly conducted. The court and jury saw the witnesses and heard them testify; the latter assessed the damages, and the former, by refusing a new trial, approved the assessment, and we are unaware of any sound principle which would warrant ns in reversing the judgment because of excessive damages. It is urged as ground of reversal that a paper, purporting to be the verdict of the jury, is signed by persons not impaneled as jurors. This apparent variance was, as appears by the record, occasioned by error in copying the names into the bill of exceptions, and ivas rectified by the court by amendment of the bill of exceptions, on due notice to plaintiff in error. The judgment will be affirmed.